MEMORANDUM OPINION
                                        No. 04-12-00229-CV

                                    Paula Lehne NETHERTON,
                                             Appellant

                                                 v.

 Jacintha COWAN, Individually and as the Independent Executor of the Estate of James Dennis
                Lehne, Jr., Shannon Sucher and James Dennis Lehne, III,
                                        Appellees

                    From the 198th Judicial District Court, Menard County, Texas
                                    Trial Court No. 2011-05270
                         The Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 13, 2012

DISMISSED FOR WANT OF JURISDICTION

           This appeal arises from the trial court’s January 4, 2012 order declaring ownership of

property based on a testamentary devise. Appellant sought to appeal the “Order Granting Partial

Summary Judgment,” but the order indicates it is not a final judgment. On May 8, 2012, we

ordered appellant to show cause not later than May 18, 2012, why her appeal should not be

dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001) (noting that generally “an appeal may be taken only from a final
                                                                                   04-12-00229-CV


judgment”). We warned appellant that if she did not show cause within the time provided, her

appeal would be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). To date,

appellant has not filed any response to our show cause order.

       Therefore, we dismiss this appeal for want of jurisdiction. See id.; Lehmann, 39 S.W.3d

at 195; see also TEX. R. APP. P. 42.3(c) (authorizing dismissal for failure to comply with a court

order). Costs of this appeal are taxed against appellant.



                                                      PER CURIAM




                                                -2-